                     Case 1:19-cr-00793-JMF Document 16 Filed 04/20/20 Page 1 of 1




                                                                              April 18, 2020
          BY ECF

          The Honorable Jesse M. Furman
          United States District Judge
          Southern District of New York
          40 Foley Square
          New York, NY 10007

          RE:      United States v. Kenneth Garcia
                   19 Cr. 793 (JMF)

          Dear Judge Furman:

                 I write regarding the upcoming status conference in the above-captioned case
          scheduled for 3:30 p.m. on Monday, May 4, 2020. The defense respectfully requests
          a 45-day adjournment of the status conference, to which the government does not
          object. This continuance is in the interests of justice because it will allow the
          parties to continue negotiating the terms of Mr. Garcia’s anticipated guilty plea,
          including the calculation of a stipulated Guidelines range that depends on my
          inspection of discovery materials that are in the physical possession of Homeland
          Security Investigations. Due to the COVID-19 pandemic and the restrictions on
          intra-city travel and social contact, the defense anticipates that it will require this
          additional time in order to review and digest these materials. The defense does not
          object to excluding this new period of delay from the time limits set forth in the
          Speedy Trial Act. See 18 U.S.C. § 3161(h)(7)(a).

                                                                              Respectfully Submitted,
Application GRANTED. The pretrial conference is ADJOURNED to
June 24, 2020, at 3:30 p.m. Time is excluded in the interests of justice to                /s/
allow the defendant and counsel adequate time to inspect the discovery        Andrew J. Dalack, Esq.
materials in the physical possession of HSI. Should the defendant
                                                                              Assistant Federal Defender
decide to plead guilty, counsel should write the Court and be prepared to
address the idea of having the Probation Department begin preparation         (212) 417-8768
of the Presentence Investigative Report immediately - on the theory that      Counsel for Kenneth Garcia

          Cc (via ECF): AUSA Michael Herman
the Defendant could enter a guilty plea at any time up until the date of sentencing with no delay in the overall schedule.
The Clerk of Court is directed to terminate ECF No. 15. SO ORDERED.



                                                                                  April 20, 2020
